DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 21, 2022 has been entered.  All arguments have been fully considered. Claims 1, 3-6 and 8-16 are currently pending.  Claims 11-14 are withdrawn.  Claims 1 and 6 are currently amended.  Claims 2 and 7 are cancelled.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 20, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection Withdrawn
RE: Rejection of Claims 1, 3-6, 8-10 and 15-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite:
Applicant’s remarks (Applicant’s remarks at pages 2-4) regarding the filtration step separating and recovering the desired retinal epithelial cells by excluding other visual cells are found persuasive. Specifically, in view of specification paragraphs 0056 and 0063, it is clear that the filtering step wherein the filter has a pore size of 15-100 µm would exclude other visual cells, as well as various matrix components, that have a size larger than 100 µm, thus providing a population of retinal pigment epithelial cells.
Therefore, the previous rejection is withdrawn.

Allowable Subject Matter
Claims 1, 3-6, 8-10 and 15-16 are allowed.

Election/Restrictions -Rejoinder
This application is in condition for allowance except for the presence of claims 11-14, directed to non-elected inventions non-elected without traverse.  Accordingly, claims 11-14 have been cancelled.
Although claims 11-14 refer to allowable claim 6, claims 11-14 do not depend from claim 6, and thus do not positively recite all of the limitations of claim 6.  Claims 11-14 recite limitations directed to the manner by which the retinal pigment epithelial cells have been produced, i.e. produced according to the method of claim 6, and thus recite product by process language. Thus, specifically regarding claims 11-12, claims 11 and 12 are directed to product claims. The recitation of “produced by the method of claim 6”, is product-by-process language thus claims 11 and 12 do not require all the limitations of allowable claim 6.  Additionally, it is noted that, if the product by process limitations are considered, the process imparts these features:  producing retinal epithelial cells that pass through a filter having pore sizes of 15-100 µm (i.e. cells having size of 100 µm or smaller). Thus, any retinal pigment cells having a size ranging from 100 µm or smaller would meet the limitations of claims 11 and 12.
Likewise, regarding claims 13-14 and the recitation “produced by the method according to claim 6”, such limitations are not active steps required by the methods of treating retinal disease (claims 13-14), but rather are product-by-process steps which define the retinal pigment epithelial cells, thus claims 13 and 14 do not require of all the limitations of allowable claim 6.  


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 11-14, directed to non-elected inventions non-elected without traverse.  Accordingly, claims 11-14 have been cancelled.
Thus, the application has been amended as follows: 
Claims 11-14 are cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the following method:
A method of purifying a retinal pigment epithelial cell, comprising 
(1) a step of inducing differentiation of pluripotent stem cells into a cell population on laminin-511E8 fragment, wherein the cell population contains (a) retinal pigment epithelial cells without forming a mixture with a jelly-like substance and (b) other visual cells contained in the jelly-like substance, 
(2) a step of recovering the entire cell population containing (a) and (b) obtained in step (1) by treating it with a cell separating solution,
 	(3) a step of dissociating adhesion between retinal pigment epithelial cells contained in the entire cell population containing (a) and (b) obtained in step (2),
 (4) a step of introducing the entire cell population containing (a) and (b) obtained in step (3) on a filter, and 
(5) a step of obtaining retinal pigment epithelial cells that passed the filter, wherein the filter has a pore size of 15 - 100 µm.

Claim 6 recites the following method:
A method of producing a retinal pigment epithelial cell from a pluripotent stem cell, comprising 
(1) a step of inducing differentiation of pluripotent stem cells into a cell population on laminin-511E8 fragment, wherein the cell population contains (a) retinal pigment epithelial cells without forming a mixture with a jelly-like substance and (b) other visual cells contained in the jelly-like substance, 
(2) a step of recovering the entire cell population containing (a) and (b) obtained in step (1) by treating it with a cell separating solution, 
(3) a step of dissociating adhesion between retinal pigment epithelial cells contained in the entire cell population containing (a) and (b) obtained in step (2), and 
(4) a step of introducing the entire cell population containing (a) and (b) obtained in step (3) on a filter to obtain retinal pigment epithelial cells that passed the filter, wherein the filter has a pore size of 15 - 100 µm.

As set forth in the previous Office action (mailed 10/22/2021), Applicant has amended claims 1 and 6 to now require the entire cell population containing retinal pigment epithelial cells and other visual cells contained in the jelly-like substance to be dissociated and introduced on a filter to obtain retinal pigment epithelial cells that passed the filter.
The closest prior art, Hikita et al (US 2013/0196369; IDS 7/26/2017), taught a method of producing and purifying retinal pigment epithelial cells wherein pluripotent stem cells were induced to differentiate to retinal pigment epithelial cells on laminin-511-coated cell culture substrates.  Hikita’s disclosed method enriches and obtains the RPE cells by initially subjecting the heterogeneous cell population to the dissociating solution TrypLE for subsequent removal of non-pigmented and lightly pigmented cells (i.e. other visual cells) from the desired darkly pigmented RPE cell population. Thereafter, the desired enriched RPE cell population alone is subjected to further dissociation and seeding by dislodging the enriched RPE cell population and triturating the cell population using a P1000 pipetter.  The dissociated enriched RPE cell population is transferred to a conical centrifuge tube for subsequent centrifugation and cell pellet collection. Hikita further teaches resuspension of the enriched RPE cells and subsequent filtration using a 40 µm cell strainer (Example 4 and paragraphs [0055], [0067] and [0073]). Thus, Hikita’s method differs from Applicant’s invention in that Hikita does not teach recovering the entire heterogenous cell population (RPE cells and other visual cells) by treating with the cell separation solution and dissociating the adhesion between RPE cells in the entire heterogenous population and thereafter introducing the entire heterogenous cell population on a filter and obtaining the RPE cells (darkly pigmented epithelial cells) that passed the filter.  In fact, Hikita specifically teaches discarding the non-pigmented and lightly pigmented cells prior to filtering (paragraph [0124]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366. The examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVELYN Y PYLA/             Examiner, Art Unit 1633